EXHIBIT 10.3

AMENDMENT NO. 1 TO

AMENDED AND RESTATED CAPITAL SUPPORT AGREEMENT

This Amendment No. 1 (the “Amendment”) to the Amended and Restated Capital
Support Agreement, is made as of the 26th day of January 2009, by and between
Northern Trust Corporation (the “Support Provider”) and Northern Trust
Investments, N.A. (“NTI”), as trustee on behalf of the NTGI Collective Short
Term Investment Fund (the “Fund”).

WHEREAS, the parties entered into a capital support agreement, dated as of
February 21, 2008, amended such agreement on July 15, 2008 and subsequently
amended and restated such agreement on September 29, 2008 (the “Agreement”);

WHEREAS, the parties desire to amend the Agreement on the terms and subject to
the conditions provided herein.

NOW THEREFORE, the parties, intending to be legally bound, hereby agree as
follows:

1. Unless otherwise expressly provided herein, capitalized terms shall have the
meanings assigned to them in the Agreement.

2. Section 3(c)(iii) of the Agreement is hereby deleted in its entirety and
replaced as set forth below:

(iii) 5:00 p.m. Eastern Time on November 6, 2009, or such later date as agreed
upon by the Support Provider and NTI.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties caused this Amendment No. 1 to the Amended and
Restated Capital Support Agreement to be executed.

 

NORTHERN TRUST CORPORATION By:  

/s/ William R. Dodds, Jr.

Name:   William R. Dodds, Jr. Title:   Treasurer ADDRESS FOR NOTICES: 50 S.
LaSalle St. Chicago, IL 60603 Attn: William R. Dodds, Jr. NORTHERN TRUST
INVESTMENTS, N.A., AS TRUSTEE OF THE NTGI COLLECTIVE SHORT TERM INVESTMENT FUND
By:  

/s/ John L. Krieg

Name:   John L. Krieg Title:   Senior Vice President ADDRESS FOR NOTICES: 50 S.
LaSalle St. Chicago, IL 60603 Attn: John L. Krieg